Citation Nr: 0635801	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-12 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis 
(claimed as a sinus condition).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for sleep apnea and 
narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
1970 to July 1974.  The case is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
by the Waco Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.

REMAND

On the veteran's August 1970 enlistment report of medical 
history, it's not clear as to whether or not the veteran 
indicated that he had ear, nose, or throat trouble; running 
ears; hearing loss; chronic or frequent colds; sinusitis; hay 
fever; and/or history of head injury prior to his entrance to 
service (it appears that both the "yes" and "no" boxes 
have been marked).  However, a treatment record in January 
1971 noted that the veteran had complaints of sinus trouble 
for the past three weeks and that this had been on and off 
again for seven years (which precedes service).  Other 
service medical records show periodic treatment for a cold, 
sore throat, cough, congestion, sinus infection, etc.  On 
April 2003 VA examination, the veteran reported symptoms 
similar to the symptoms he reported in service, however the 
examiner did not indicate whether the veteran's current 
respiratory disorder was at least as likely as not caused or 
aggravated by events in service.  A new VA examination is 
indicated.  

On April 2003 VA examination, the examiner did not diagnose 
the veteran with depression and indicated that he had an 
otherwise normal mental status examination from a cognitive 
standpoint.  The examiner then indicated that the veteran had 
a psychiatric GAF (Global Assessment of Functioning) score of 
about 40.  The RO denied the claim on the basis that there 
was not a current disability.  The Board notes, however, that 
VA outpatient treatment records from around the same time 
included a diagnosis of depression (See April 2003 treatment 
records).  As the record is not clear as to whether the 
veteran currently has a diagnosis depression and, if so, 
whether it is at least as likely as not related to service, a 
new VA examination is indicated. 

A new VA examination is also indicated for sleep apnea and 
narcolepsy based upon a complete review of the record.  
Private treatment records that include the original diagnoses 
of sleep apnea and narcolepsy were not associated with the 
record until after the April 2003 VA examinations were 
conducted.  The VA examiners based their opinions on an 
incomplete review of the record.  In regards to narcolepsy, 
the examiner indicated that the veteran was treated for 
insomnia and depression in service, and was diagnosed with an 
adjustment disorder.  The examiner then opined that the 
veteran actually suffered from irresistible sleepiness and 
falling asleep, which was clearly present during service.  
However, there is no record in service that documents 
irresistible sleepiness and falling asleep (if anything, 
there is a record that indicated that the veteran had 
insomnia).  Furthermore, this opinion lacks probative value 
as the examiner did not provide any basis for this opinion.  
As previously mentioned a new VA examination for sleep apnea 
and narcolepsy is indicated. 

As the case is being remanded anyway, it should be ensured 
that the appellant has been provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date for the 
claims on appeal. 

Accordingly, the case is REMANDED for the following action:

1. The appellant should be sent a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be asked to 
provide a list of all health care 
providers & medical examiners that have 
treated or examined him for a 
respiratory disorder, including 
sinusitis and allergic rhinitis prior 
to, during, and subsequent to service 
(and any necessary releases).  The 
RO/AMC should obtain complete records 
(those not already in the claims file) 
of all examinations and treatment from 
all the sources identified.

3.  The veteran should be asked to 
provide a list of all health care 
providers & medical examiners that have 
treated or examined him for sleep 
apnea, narcolepsy and depression (and 
any necessary releases) since his 
discharge from service.  The RO/AMC 
should obtain complete records (those 
not already in the claims file) of all 
examinations and treatment from all the 
sources identified

4.  The veteran should be scheduled for 
an appropriate examination to determine 
the nature and etiology of any current 
respiratory disorder.  The examiner 
should review the claims file and note 
that review in the report.  The 
examiner should express an opinion as 
to the following:

(a) What is the veteran's current 
respiratory disorder diagnosis? 

(b) Did the veteran have a respiratory 
disorder, prior to his entry into 
military service?  

(c) If so, was the condition(s) 
aggravated or increased beyond normal 
progression during or due to the 
veteran's military service?  The 
examiner should specifically comment on 
various treatments throughout service. 

(d) If the respiratory disorder(s) did 
not exist prior to service, is it as 
least as likely as not related to the 
veteran's periods of active service, 
including any documented treatment in 
service?  The rationale for any opinion 
expressed should be provided.  A report 
of the examination should be associated 
with the veteran's VA claims folder.  

5.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any sleep 
disorder(s), including sleep apnea and 
narcolepsy.  The claims file must be 
reviewed in conjunction with the 
examination the examiner should confirm 
in the written report that such a 
review was conducted.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should determine whether the 
veteran currently has sleep apnea 
and/or narcolepsy.  The examiner should 
opine whether such a disorder(s) 
is(are) at least as likely as not (50 
percent or greater likelihood) related 
to the veteran's period of active 
service, including his documented in-
service sleep related complaints.  The 
examiner should provide detailed 
rationale, with specific references to 
the record, for all opinions provided 
(and should reconcile them with any 
opinions already of record (see April 
2003 VA examination report)).   

6.  The veteran should be afforded a VA 
psychiatric examination by an 
appropriate examiner to determine the 
nature and etiology of any current 
depression disorder.  The claims file 
must be reviewed in conjunction with 
the examination the examiner should 
confirm in the written report that such 
a review was conducted.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should determine whether the 
veteran currently has a depression 
disorder.  The examiner should opine 
whether such a disorder(s) is(are) at 
least as likely as not (50 percent or 
greater likelihood) related to the 
veteran's period of active service, 
including his documented in-service 
adjustment disorder.  The examiner 
should provide detailed rationale, with 
specific references to the record, for 
all opinions provided.   

7.  The claims should then be reviewed 
in light of all evidence added to the 
record since the last previous review 
of the claims.  If any claim remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
have the opportunity to respond.  The 
case should then be returned to the 
Board for further appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the 


United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



 Department of Veterans Affairs


